Name: COMMISSION REGULATION (EC) No 1733/97 of 4 September 1997 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1997 under the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy;  European construction
 Date Published: nan

 5. 9 . 97 I EN I Official Journal of the European Communities L 243/37 COMMISSION REGULATION (EC) No 1733/97 of 4 September 1997 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1997 under the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic ceeding those available; whereas, therefore the quantity of each product available for the period 1 October to 31 December 1997 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic ('), as last amended by Regulation (EC) No 1 597/97 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EC) No 1641 /97 (3) determining the extent to which applications lodged in July 1997 for import licences for the above ­ mentioned products can be accepted , applications for import licences for certain of the products referred to in Regulation (EEC) No 584/92 were for quantities ex ­ HAS ADOPTED THIS REGULATION: Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 as amended for the period 1 October to 31 December 1997 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 8 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 62, 7 . 3 . 1992, p . 34 . (2) OJ L 216, 8 . 8 . 1997, p . 58 . (3) OJ L 228 , 19 . 8 . 1997, p. 1 . A N N E X To ta l qu an tit y av ai la bl e fo r th e pe rio d 1 O ct ob er to 31 D ec em be r 19 97 (to nn es ) Co un try P ol an d Cz ec h R ep ub lic Sl ov ak R ep ub lic H un ga ry C N co de an d pr od uc t 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 2 21 99 0 4 0 5 10 11 0 4 0 5 10 19 0 4 0 5 10 30 0 4 0 5 10 50 0 4 0 5 10 90 0 4 0 5 20 90 0 4 0 6 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 2 21 91 04 05 10 11 04 05 10 19 0 4 0 5 10 30 0 4 0 5 10 50 0 4 0 6 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 2 21 91 04 05 10 11 04 05 10 19 0 4 0 5 10 30 0 4 0 5 10 50 04 06 0 4 0 2 10 0 4 0 6 90 29 04 06 Q ua nt ity av ai la bl e 1 37 6, 75 0 38 6, 16 0 1 24 0, 66 5 63 2, 50 0 27 5, 68 7 65 9, 45 0 33 1, 98 0 16 5,  38 8, 08 0 16 5,  10 0,  1 00 6, 20 0 L 243/38 1 EN | Official Journal of the European Communities 5 . 9 . 97